Per Curiam. The defendant was prosecuted before a justice of the peace for a violation of the ordinance of the city of Bloomington. On appeal to the Circuit Court defendant was found guilty, and a fine of twenty-five dollars assessed against her. She entered a motion for a new trial, for the reason, among others, that the verdict was against the evidence. This motion was overruled and judgment rendered against her, and the cause brought here by appeal. It is assigned for error that the judgment is against the evidence, and after a careful examination of all the proof in the record, we think the error well assigned. As the case will go before a jury again, we are not disposed to discuss the evidence in detail, but we think the verdict so clearly and manifestly against the weight of the evidence as to show that injustice has been done appellant, and that her case should be again submitted to a jury. Appellee’s attorneys probably entertain the same view, as they file no brief in the case. Judgment reversed and cause remanded. Reversed and remanded. Davis, J. I think this cause should be reversed and remanded, but not for the reasons given by the court.